                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

PARAMOUNT DISASTER RECOVERY,
LLC,

       Plaintiff,

v.                                                       Case No. 6:18-cv-1377-Orl-37DCI

WESTCHESTER SURPLUS LINES
INSURANCE COMPANY,

      Defendant.
_____________________________________

                                          ORDER

       Plaintiff, through counsel, commenced this action in state court, and Defendant

removed it here. (Docs. 1, 2.) Yet Plaintiff’s counsel is not barred in this court and hasn’t

appeared yet, so Plaintiff is currently unrepresented and cannot represent itself under

Local Rule 2.03(e). Consequently, U.S. Magistrate Judge Daniel C. Irick’s directed Plaintiff

to retain counsel on or before September 25, 2018, cautioning Plaintiff that failure to do

so would result in dismissal of this action without prejudice for failure to prosecute. (Doc.

17, p. 2.) Plaintiff failed to comply, so Magistrate Judge Irick issued a Report

recommending exactly that. (Doc. 22 (“R&R.”).)

       The parties did not object to the R&R, and the time for doing so has now passed.

As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no error, the Court


                                             -1-
concludes that the R&R is due to be adopted in its entirety.

      Accordingly, it is ORDERED AND ADJUDGED as follows:

      1.     U.S. Magistrate Judge Daniel C. Irick’s Report and Recommendation (Doc.

             22) is ADOPTED, CONFIRMED, and made a part of this Order.

      2.     Plaintiff’s Complaint (Doc. 2) is DISMISSED WITHOUT PREJUDICE for

             failure to prosecute.

      3.     The Clerk is DIRECTED to close the file.

      DONE AND ORDERED in Chambers in Orlando, Florida, on October 12, 2018.




Copies to:
Counsel of Record
Pro Se Party




                                           -2-
